IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                  AT KNOXVILLE

                STATE OF TENNESSEE v. CLIFFORD DOUGLAS PEELE

                  Direct Appeal from the Criminal Court for Carter County
      No. 8027     Arden L. Hill, Judge (on plea) & R. Jerry Beck, Judge (on motion)



                    No. E1999-00907-CCA-R3-CD - Decided June 20, 2000


Defendant Clifford Douglas Peele pled guilty to first degree murder, second degree burglary, and
grand larceny. Defendant subsequently filed a motion to withdraw his guilty plea on the ground that
the sentence had not yet been imposed for the first degree murder conviction. The trial court denied
the motion and imposed a life sentence for the first degree murder conviction. Defendant
subsequently filed a second motion to withdraw his guilty plea on the ground that his counsel had
provided ineffective representation. The trial court denied the second motion. Defendant seeks to
appeal the trial court’s denial of his motion to withdraw his guilty plea. This appeal is dismissed.

Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

WOODALL , J. delivered the opinion of the court, in which TIPTON, J. and GLENN, J. joined.

Kenneth F. Irvine, Jr., Knoxville, Tennessee, for the appellant Clifford Douglas Peele (on appeal);
Bob McD. Greene, Johnson City, Tennessee, for the appellant Clifford Douglas Peele (on plea at
trial); and H. R. Fallin, Mountain City, Tennessee, for the appellant Clifford Douglas Peele (on
motion at trial).

Paul G. Summers, Attorney General and Reporter, Elizabeth B. Marney, Assistant Attorney General,
Joe C. Crumley, Jr., District Attorney General, David Crockett, Asssistant District Attorney
General, and Michael LaGuardia, Assistant District Attorney General, for the appellee, State of
Tennessee.


                                            OPINION

                                       I. BACKGROUND

        On December 6, 1982, Defendant pled guilty to first degree murder, second degree burglary,
and grand larceny. That same day, the trial court sentenced Defendant for the second degree
burglary and grand larceny convictions. However, sentencing for the first degree murder conviction
was postponed by agreement of Defendant and the State until after Defendant had testified against
his co-defendants.
        On February 22, 1990, Defendant filed his first motion to withdraw his guilty plea on the
ground that he had not yet been sentenced for his first degree murder conviction. Following a
hearing on April 30, 1990, the trial court denied Defendant’s motion to withdraw his guilty plea and
the court imposed a life sentence for the first degree murder conviction. The judgment imposing the
life sentence was filed on May 22, 1990. Defendant did not appeal the denial of his first motion to
withdraw his guilty plea.

        On June 21, 1990, Defendant filed a second motion to withdraw his guilty plea on the ground
that he had received ineffective assistance of counsel before, during, and after his plea hearing. On
April 29, 1999, the trial court conducted a hearing on Defendant’s second motion to withdraw his
guilty plea. The trial court entered an order denying the motion on May 19, 1999.

                                           II. ANALYSIS

      In this case, well-established procedural rules prohibit us from addressing the merits of
Defendant’s claims.

        Initially, we note that Defendant argues that we should consider his second motion to
withdraw his guilty plea filed June 21, 1990, to be a continuation of his first motion to withdraw his
guilty plea filed February 22, 1990, and he urges us to review the trial court’s denial of both motions.
Defendant has cited no authority for this proposition, and we reject it. Defendant did not appeal the
denial of his first motion to withdraw his guilty plea and he cannot challenge the propriety of that
denial in this proceeding. Thus, only the denial of the second motion to withdraw Defendant’s guilty
plea is at issue here.

         Appeals of right by a defendant in a criminal case are governed by Rule 3(b) of the
Tennessee Rules of Appellate Procedure. Rule 3(b) provides:
         In criminal actions an appeal as of right by a defendant lies from any judgment of conviction
         entered by a trial court from which an appeal lies to the Supreme Court or Court of Criminal
         Appeals: (1) on a plea of not guilty; and (2) on a plea of guilty or nolo contendere, if the
         defendant entered into a plea agreement but explicitly reserved with the consent of the state
         and the trial court the right to appeal a certified question of law dispositive of the action, or
         if the defendant seeks review of the sentence and there was no plea agreement concerning
         the sentence, or if the issues presented for review were not waived as a matter of law by the
         plea of guilty or nolo contendere and if such issues are apparent from the record of the
         proceedings already had. The defendant may also appeal as of right from an order denying
         or revoking probation, and from a final judgment in a criminal contempt, habeas corpus,
         extradition, or post-conviction proceeding.
Tenn. R. App. P. 3(b). In this case, Defendant was convicted of first degree murder, second degree
burglary, and grand larceny based on his entry of a guilty plea and he is now attempting to appeal
as of right the trial court’s denial of his motion to withdraw his guilty plea. However, this Court has
previously held that, “[a]n appeal as of right from the trial court’s order denying [a motion to
withdraw a guilty plea] is not contemplated by Rule 3(b) of the Tennessee Rules of Appellate


                                                   -2-
Procedure.” State v. Kawaski Devel Taylor, No. W1998-006560-CCA-R3-CD, 2000 WL 279893,
at *2 (Tenn. Crim. App., Jackson, Mar. 10, 2000).

        A defendant’s motion to withdraw his or her guilty plea is governed by Rule 32(f) of the
Tennessee Rules of Criminal Procedure. Rule 32(f) provides:
        A motion to withdraw a plea of guilty may be made upon a showing by the defendant of any
        fair and just reason only before sentence is imposed; but to correct manifest injustice, the
        court after sentence, but before the judgment becomes final, may set aside the judgment of
        conviction and permit the defendant to withdraw the plea.
Tenn. R. Crim. P. 32(f) (emphasis added). Under the express language of this rule, a trial court has
no authority to set aside judgment and permit a withdrawal of a guilty plea after a judgment becomes
final. Kawaski Devel Taylor, 2000 WL 279893, at *2.

        “As a general rule, a trial court’s judgment becomes final thirty days after its entry unless a
timely notice of appeal or a specified post-trial motion is filed.” State v. Pendergrass, 937 S.W.2d
834, 837 (Tenn. 1996). “Once the trial court loses jurisdiction, it generally has no power to amend
its judgment.” Id. “Indeed, it is well-settled that a judgment beyond the jurisdiction of a court is
void.” Id.


        In this case, the challenged judgment was entered on May 22, 1990. Thus, the judgment
became final on June 21, 1990. The filing of Defendant’s motion to withdraw his guilty plea on June
21, 1990, had no effect on the finality of the judgment. This Court has specifically held that “the
filing of a motion to withdraw a plea of guilty does not suspend the time within which a judgment
of conviction based upon the guilty plea becomes final. If the trial court has not ruled upon the
motion to withdraw the guilty plea prior to the time the judgment becomes final, the motion becomes
moot because the trial court no longer has authority to grant the motion.” Kawaski Devel Taylor,
2000 WL 279893, at *2. Therefore, judgment in this case became final on June 21, 1990, and the
trial court had no jurisdiction to rule on the motion after that date. See Pendergrass, 937 S.W.2d at
837. Thus, the trial court’s order of May 19, 1999, denying Defendant’s motion to withdraw his
guilty plea is a nullity and Defendant has nothing to appeal. See Kawaski Devel Taylor, 2000 WL
279893, at *3.

       Accordingly, Defendant’s attempt to appeal from the trial court’s denial of his motion to
withdraw his guilty plea is DISMISSED.




                                                 -3-